Title: To John Adams from Ward Nicholas Boylston, 7 May 1819
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear & kind Friend.
					Princeton May 7th 1819
				
				your truely affectionate Letter of the 27th ultimo met me at this place by last mail, and I use the return of the same, to make my acknowledgemts of gratitude, with reciprocations of Sentiment for the tender and flattering Interest you express for the recovery of my health, which has been very seriously deteriorated by the last inroad made upon it—I do assure you my Dear Friend, I feel most sensibly, your tender concern for me, and have the satisfaction to say, that I have anticipated your kind advice, by restricting myself to the rules you prescribed, by Avoidance of all exposure to fatigue, Bussiness, or any concern that might increase any irritation of the System—I use the open air, only, when the weather is fine—and united with the unremitting attention of Mrs Boylston’s nursing care; I feel as if I shall be able by the end of the month, to reiterate in person the sentiments of regard and affection I can but feebly express with my pen.—I condole with Mrs Clark in her misfortune wch. under her peculiar Circumstances must be very distressingMrs Boylston desires her affectionate respects and regards to you, and kind remembrances united with more to Judge & Mrs Adams, Miss Smith & the family—I am my Dear Cousin / affectionately yours
				
					Ward Nichs Boylston
				
				
			